Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0414
                     Lower Tribunal No. F04-12849B
                          ________________


                           Walter Louissaint,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Charles K. Johnson, Judge.

     Walter Louissaint, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.